COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ADIB C. ROUHANA,                             §               No. 08-16-00356-CV

                      Appellant,              §                 Appeal from the

 v.                                           §                171st District Court

 ALBERTO RAMIREZ                              §             of El Paso County, Texas

                      Appellee.               §              (TC# 2015-DCV2915)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 24, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before May 24, 2017.

       IT IS SO ORDERED this 27th day of April, 2017.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.